Citation Nr: 0928282	
Decision Date: 07/29/09    Archive Date: 08/04/09

DOCKET NO.  09-14 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for bilateral knee condition, 
to include degenerative joint disease, and if so, whether 
service connection is warranted.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from November 1954 to 
August 1956.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, that denied the Veteran's claim to 
reopen a previously-denied claim for entitlement to service 
connection.  

The issue of entitlement to service connection for a 
bilateral knee disorder on the merits is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  A claim for service connection for a bilateral knee 
disorder was denied in an August 2007 Board decision.

2.  The evidence submitted since the August 2007 Board 
decision pertinent to the claim for service connection for a 
bilateral knee disorder is new, relates to an unestablished 
fact necessary to substantiate the claim, and raises a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The August 2007 Board decision that denied a claim for 
service connection for a bilateral knee disorder is final.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2008).

2.  Evidence received since the August 2007 Board decision is 
new and material, and the Veteran's claim for service 
connection for a bilateral knee disorder is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A claim for service connection for a bilateral knee disorder 
was denied by a Board decision in August 2007.  That 
determination is final.  38 U.S.C.A. § 7104 (West 2002); 38 
C.F.R. § 20.1100 (2008).  As such, the Veteran's claim for 
service connection for a bilateral knee disorder may only be 
reopened if new and material evidence is submitted.  In 
August 2007, the Board denied the claim because there was:  
(1) no evidence of inservice injury or disease of the right 
knee, (2) no evidence of left knee injury or disease apart 
from one complaint of pain in January 1955, (3) no evidence 
that the Veteran's degenerative joint disease was manifested 
within one year after separation of service, and (4) no 
medical evidence linking the Veteran's current bilateral knee 
condition to his active military service.

Additional evidence received in this case includes an October 
2007 statement from John A. Iceton, M.D.  Concerning the 
Veteran's knees, Dr. Iceton stated that, "generally the 
osteoarthritis I feel is a result of the accumulative events 
over the patient's lifetime, and in that regard things that 
happened in the service, where it is probably a little more 
physical than most civilian jobs, are likely to have played 
some part in his difficulties."  

The Board finds that medical evidence relating the Veteran's 
knee disabilities to his active service relates to an 
unestablished fact necessary to substantiate the claim, is 
neither cumulative nor redundant, and raises a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. § 
3.156(a) (2008).  Therefore, the Board concludes that the 
claim for service connection for a bilateral knee disorder is 
reopened.


ORDER

New and material evidence having been submitted, the claim 
for service connection for a bilateral knee disorder is 
reopened.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the Veteran's claim so that he is afforded every possible 
consideration.

The Veteran claims that his current bilateral knee condition 
was incurred during service.  He submitted a January 2007 VA 
Form 21-4142 (Authorization and Consent to Release 
Information to VA) indicating that he has been a patient at 
the Overton Brooks VA Medical Center (MC) in Shreveport, 
Louisiana, since the 1960s.  VA has a duty to assist a 
claimant in obtaining evidence to substantiate his claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).  But with the exception of some hernia records, the 
claims folder does not contain VA treatment records before 
March 2002.  VA medical treatment records are deemed to be 
within the control of VA and should have been included in the 
record, as they may be determinative of the claim.  This is 
especially true here when the onset date of the Veteran's 
degenerative joint disease is an important issue.  Therefore, 
a remand is necessary for the purpose of obtaining all VA 
medical records (from 1960 forward) from the Overton Brooks 
VAMC in Shreveport, Louisiana.  See Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  

In November 2007, the Veteran submitted a signed VA Form 21-
4142 asking that VA obtain the medical treatment records of 
Dr. Iceton from March 2006 to the present.  The claims folder 
does not show that any attempt was made to obtain those 
records.  The RO/AMC should ask the Veteran to sign another 
authorization form for Dr. Iceton's records and then make 
arrangements to obtain those records and associate them with 
the claims folder. 

In the notice of disagreement and the substantive appeal, the 
Veteran argues that he should not be punished because his 
service treatment records were destroyed in a fire.  But the 
claims folder contains the Veteran's treatment records, 
including clinical records relating to hernia surgery, in 
which the Veteran was treated more than 14 times from 
December 1954 to May 1956.  There do not appear to be any 
gaps in the dates of the treatment records.  There are 
records from when he was in basic training.  Moreover, the 
claims folder contains no information that any records of the 
Veteran have been damaged in a fire.  

The Veteran asserts that there should be more than one 
treatment record for his knees while he was in basic training 
from November 1954 to February 1955 because he was frequently 
told to rest for one or two days because of his knees.  But 
see May 2004 Substantive Appeal (I did not run to the medic 
every time something hurt.)  Although his service treatment 
records do not reflect more than one time that he was treated 
for knee pain, there may be profile reports in his military 
personnel file to support his claim.  Thus, the RO/AMC should 
obtain the Veteran's complete military personnel file and 
associate it with the claims folder.  

Finally, the Veteran should be provided with an appropriate 
examination and opinion as to whether it is at least as 
likely as not that any current knee disability is related to 
the Veteran's service.
 
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO/AMC should ask the Veteran to 
sign a current authorization form for Dr. 
Iceton's treatment records from 
March 2006, forward, and then make 
arrangements to obtain those records and 
associate them with the claims folder.  

2.  The RO/AMC should make arrangements to 
obtain all of the Veteran's medical 
treatment records (from 1960 forward) 
relating to his bilateral knee condition 
from the Overton Brooks VAMC in 
Shreveport, Louisiana, and associate those 
records with the claims folder.  

3.  The RO/AMC should make arrangements to 
obtain the Veteran's complete military 
personnel file and associate it with the 
claims folder.  

4.  Thereafter, the Veteran should be 
afforded an appropriate VA examination.  
The Veteran's claims file should be made 
available to the examiner for review in 
connection with the examination.  All 
indicated studies should be conducted, and 
all findings reported in detail.

Following the examination, the examiner is 
requested to provide an opinion as to 
whether it is at least as likely as not 
(probability of 50 percent or greater) 
that any current knee disorder had its 
onset during active service or is related 
to any in-service finding or event.  In 
providing this opinion, the examiner 
should acknowledge and discuss the October 
2007 opinion from Dr. Iceton.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

5.  Finally, readjudicate the claim.  If 
any sought benefit is denied, issue the 
Veteran and his representative a 
supplemental statement of the case.  After 
they have been given an opportunity to 
respond, the claims file should be 
returned to this Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


